Endicott, J.
There was evidence that the dwelling house had been set on fire by some one, and there were facts and circumstances pointing to the defendant as the probable incendiary. After her arrest and while in custody, she confessed that she set the fire, and stated how she did it. This evidence was objected to, but as it did not appear that any threats or promises were made on the part of the officers, it was properly admitted ; and the fact, that the defendant was but fourteen years of age, and under arrest, and made the confession to officers, does not render it incompetent. Commonwealth v. Cuffee, 108 Mass. 285. The defendant then testified that she made the statement under the promise that she should not be prosecuted, and to obtain her release, and that the statement was untrue.
The jury were instructed, that they should give no weight to the confession if it was induced by threats or promises, but if not so induced that such weight should be given to it as they thought it entitled to ; and that threats and inducements might be by acts as well as words. To this instruction the presiding judge added that mere fear on the part of the defendant did not render the confession incompetent unless induced by some improper conduct on the part of the officers.
This instruction is not open to the objections urged by the defendant. To avoid the effect of this confession the hope or fear, which led the defendant to confess facts unfavorable to her, must be induced by the threats, promises or conduct of the officers to whom she made the confession. Commonwealth v. Morey, 1 Gray, 461. Commonwealth v. Taylor, 5 Cush. 605. State v. Grant, 22 Maine, 171. Rex v. Row, Russ. & Ry. 153. There was no evidence of promises or other inducements held out by other officers, or other persons, whom she might presume had authority in the premises. Commonwealth v. Cullen, 111 Mass. 435. Fear arising from other causes, and not induced by threats or promises, would not render the confession incompetent, or necessarily affect ita weight with the jury. See 2 Lead. Crim. Cas. (2d ed.) 570, 577.
*312Upon the facts presented in this case, and there being independent evidence that the crime had been committed, a free and voluntary confession by the party accused would warrant a conviction. Commonwealth v. Howe, 9 Gray, 110. Rex v. Eldridge, Russ. & Ry. 440. Exceptions overruled.